

117 HR 1773 IH: Northern Marianas Family Assistance Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1773IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Sablan introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make the Commonwealth of the Northern Mariana Islands eligible for the program of block grants to States for temporary assistance for needy families, and for other purposes.1.Short titleThis Act may be cited as the Northern Marianas Family Assistance Act.2.Eligibility of the Commonwealth of the Northern Mariana Islands for the TANF program(a)In generalSection 419(5) of the Social Security Act (42 U.S.C. 619(5)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.(b)Family assistance grant(1)In generalSection 403(a)(1)(B) of such Act (42 U.S.C. 603(a)(1)(B)) is amended—(A)by striking specified in and inserting in effect for purposes of; and(B)by adding at the end the following: Notwithstanding the preceding sentence, the State family assistance grant for the Commonwealth of the Northern Mariana Islands for each fiscal year shall be the lesser of the amount that equals 80 percent of the total expenditures of the Commonwealth under the Commonwealth program funded under this part in the fiscal year, or the mandatory ceiling amount (as defined in section 1108) with respect to Guam..(2)AppropriationSection 403(a)(1)(C) of such Act (42 U.S.C. 603(a)(1)(C)) is amended by adding at the end the following: The dollar amount in effect under this subparagraph for a fiscal year shall be the amount specified in the preceding sentence increased by the mandatory ceiling amount (as defined in section 1108) with respect to Guam, and an amount equal to that increase shall be reserved for a grant under this paragraph to the Commonwealth of the Northern Mariana Islands..(c)Eligibility for the Contingency Fund(1)In generalEffective on October 1 of the 5th fiscal year immediately following the 1st fiscal year referred to in subsection (g):(A)EligibilitySection 403(b)(7) of the Social Security Act (42 U.S.C. 603(b)(7)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands.(B)Exclusion from limitation on payments to the territoriesSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting , or any payment made to the Commonwealth of the Northern Mariana Islands under section 403(b) before the period.(2)Development of needy State criteriaAs soon as is practicable but not later than the date paragraph (1) of this subsection takes effect, the Secretary of Health and Human Services shall work with the Government of the Commonwealth of the Northern Mariana Islands to develop the criteria to be used in determining whether, on or after such date, the Commonwealth is a needy State for purposes of section 403(b) of the Social Security Act, which shall not include the criteria used by the Bureau of Labor Statistics in determining unemployment or the caseload criteria used in the Supplemental Nutrition Assistance Program.(d)Inapplicability of certain requirements and prohibition(1)State plan requirements relating to operation of child support enforcement and foster care and adoption assistance programsSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended in each of paragraphs (2) and (3) by adding at the end the following: The preceding sentence shall not apply with respect to the Commonwealth of the Northern Mariana Islands..(2)Mandatory work requirementsSections 407 and 409(a)(3) of such Act shall not apply to the Commonwealth of the Northern Mariana Islands.(3)Ban on assistance for families not assigning certain support rights to the StateSection 408(a)(3) of such Act (42 U.S.C. 608(a)(3)) is amended by adding at the end the following: The preceding sentence shall not apply with respect to the Commonwealth of the Northern Mariana Islands..(4)Maintenance of effort requirementSection 409(a)(7) of such Act shall not apply to the Commonwealth of the Northern Mariana Islands.(e)Assessment of work, employment, and training programThe Secretary of Health and Human Services shall seek to negotiate an agreement with the Commonwealth of the Northern Mariana Islands under which the performance of the work, employment, and training program of the Commonwealth will be assessed.(f)Transition provisionsWith respect to each of the 4 fiscal years immediately following the 1st fiscal year referred to in subsection (g) of this section:(1)Exemption from limitation on use of grant for administrative expendituresSection 404(b) of the Social Security Act shall not apply to the Commonwealth of the Northern Mariana Islands.(2)Inapplicability of penalty for failure of state receiving amounts from contingency fund to maintain 100 percent of historic effortSection 409(a)(10) of such Act shall not apply to the Commonwealth of the Northern Mariana Islands.(g)Technical assistanceNot later than October 1 of the 1st fiscal year that begins after the date of the enactment of this Act, the Secretary of Health and Human Services shall provide the Commonwealth of the Northern Mariana Islands with technical assistance in developing a plan to meet the requirements of section 402 of the Social Security Act.(h)Effective dateExcept as provided in subsection (c), the amendments made by this section shall take effect on October 1 of the 2nd fiscal year that begins after the date of the enactment of this Act.